Clark, J.
The dismissal as to the surety not served, and entry of judgment against the principal and the other surety, who had been duly cited, were in accordance with a practice long established in this State, and cannot constitute a reversible error. Goode v. The State, 15 Texas, 124. The bond, it is true, was joint and several, and the judgment nisi was against the principal and sureties, each for the full amount of the bond. Had the final judgment been entered in like manner, the error would have been fundamental. Ishmael v. The State, 41 Texas, 244. In it, however, the error was corrected, and the proper entry made that the State should have and recover of the principal and surety the amount of the bond; and this, it is deemed, removes all cause of complaint by appellant on that account.
*427The scire facias is defective in form, but when examined is found to contain in substance all the requisites of the law. It states the facts of which the parties were required to take notice and answer, not with precise verbal accuracy, but sufficient to give notice and support a final judgment. The State v. Cox, 25 Texas, 404; Brown v. The State, 43 Texas, 349; Cowen v. The State, 3 Texas Ct. App. 380.
There is no error in the record, and the judgment is affirmed.

Affirmed.